Citation Nr: 0613476	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  05-15 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for seizures.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran had active service from July 1979 to May 1982.

This appeal arises from an October 2004 Rating Decision of 
the Lincoln, Nebraska Regional Office (RO) that denied the 
veteran's request for service connection for PTSD and 
seizures.


FINDINGS OF FACT

1.  The veteran does not suffer from PTSD.

2.  Any seizure disorder is not attributable to an in-service 
disease or injury.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2005).

2.  Seizures were not incurred in or aggravated by service, 
nor may seizures be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

Recently the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) issued a decision which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in July 2004 (and prior to the initial 
adjudication of the claims) the RO sent the veteran letters 
that informed him of the evidence necessary to establish 
service connection for PTSD and seizures, what evidence they 
would obtain, and what evidence he should submit.  This 
letter also, essentially, requested that he provide any 
medical evidence in his possession that pertained to the 
claims.  The Board finds that the notice requirements set 
forth have been met, because while the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date - i.e. the 
latter two elements of service connection, noted above - for 
the disabilities on appeal, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claims decided herein, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  
  
Regarding the duty to assist, the Board notes that to the 
extent possible, VA has obtained all pertinent records from 
sources identified by the veteran in relation to his claim.  
In this regard, all available private treatment records have 
been obtained.  Accordingly, the Board finds that the 
evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2005).  In this case, the Board finds that the 
VA examinations administered to the veteran in September 2004 
are complete and contain nexus opinions on whether the 
veteran's PTSD and seizures were caused by his military 
service.    The evidence currently of record is adequate to 
fully and fairly evaluate the veteran's appeal under 
38 C.F.R. § 3.159 without affording the veteran an additional 
VA examination.  As an examination is unnecessary, the Board 
finds that the RO has satisfied the duty-to-assist 
obligations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Turning to the evidence of record, it is noted that the 
veteran's service medical records (SMRs) indicate that he was 
clinically normal psychiatrically and neurologically at the 
July 1979 enlistment examination and April 1982 separation 
examination.  In June 1980, the veteran was injured when a 
CO2 bottle was accidentally discharged in an enclosed space.  
One shipmate was killed and another was badly injured in this 
accident.  The veteran was treated for a superficial 
laceration of the left eyebrow and suffered a hypoxic episode 
while in medical care.  Service personnel records document a 
history of drug and alcohol abuse before and during service.  
Confinement examinations administered on October 1981 and 
April 1982 found the veteran fit for confinement.  According 
to his DD-214, the veteran was discharged from the Navy under 
honorable conditions, general, for reason of misconduct (drug 
abuse).  

In September 2004, a VA examiner diagnosed the veteran with 
major depression, generalized anxiety disorder, and various 
drug and alcohol dependencies in differing states of 
remission.  The examiner accepted the June 1980 accident as a 
stressor event and concluded that the veteran did not suffer 
from PTSD.  The examiner based his conclusion on a thorough 
review of the claim folder and on examination questions 
specifically related to the 17 criteria of symptoms for PTSD.  
The examiner cited distressing dreams, depressed feelings, 
avoidance problems, emotional difficulty connecting with 
people, and difficulty sleeping as possible PTSD symptoms.  
The examiner also noted the veteran's lack of intrusive 
memories, his being able to talk about and remember the 
accident, the lack of irritability or anger, the avoidance of 
fighting unless someone picks on him, and diagnoses of other 
conditions.  Based on these facts, the examiner concluded 
that the veteran did not suffer from PTSD as his symptoms did 
not meet the DSM-IV criteria for PTSD.  He further stated 
that, while the diagnosed disorders did meet the DSM-IV 
criteria, those disorders were not related to his active duty 
time.  The examiner concluded that PTSD was not caused by or 
a result of the traumatic event that occurred while the 
veteran was on active duty.  

In September 2004, a VA examination for seizures and other 
neurological disorders was conducted.  Based on review of the 
record, the VA examiner stated it was less likely as not that 
any current seizure activity was caused by the hypoxic event 
in-service.  The examiner opined that the veteran's 
substantial history of alcohol and drug abuse was likely the 
cause of any current seizure disorder as the veteran's 
seizures had appeared to diminish significantly since 
quitting alcohol.  While he did believe that the veteran lost 
consciousness during these episodes, the examiner noted the 
absence of postictal events, other generalized seizure-like 
activity, and urinary loss or other injuries to the mouth.  
An EEG test was essentially normal and showed no epileptiform 
activity.  

The veteran's SMRs do not contain records of psychiatric 
treatment.  The VA examiner noted in the September 2004 PTSD 
report that the veteran had never had psychiatric treatment.


a.  entitlement to service connection for PTSD

The veteran contends that he incurred PTSD as a result of the 
June 1980 accident that killed one friend and severely 
injured the veteran and another friend.  Service connection 
will be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005); (2) credible supporting evidence that an in-
service stressor occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  Credible supporting evidence 
that the in-service stressor occurred cannot consist solely 
of after-the-fact medical nexus evidence.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).

The veteran has submitted ample evidence of the occurrence of 
an in-service stressor, as the veteran was injured in a June 
1980 accident.  The VA examiner in September 2004 concluded 
that this episode was a traumatic event.

Acknowledging occurrence of the in-service stressor, the 
Board still finds that the evidence does not support a claim 
of entitlement to service connection for PTSD.  This 
conclusion is based on the fact that the veteran has not been 
diagnosed with PTSD.  The veteran has been diagnosed with 
other psychiatric disorders, including major depression, but 
these disabilities are not service connected.  Based on the 
thoroughness of the examination report and an absence of 
competent medical evidence to the contrary, the Board 
concludes that the VA examiner's diagnosis is highly 
probative.  

Compensation may only be awarded to an applicant who has a 
current disability.  In the absence of a current diagnosis of 
PTSD, the analysis must end in a claim of service connection 
for PTSD.  Savage v. Gober, 10 Vet. App. 488 (1997).  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); and 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In 
other words, in the absence of a current diagnosis of PTSD, 
further consideration of any possible link to military 
service is rendered immaterial.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  Entitlement to service connection for 
PTSD is denied.


b.  entitlement to service connection for seizures

The veteran contends that seizures have resulted from 
military service, possibly caused by the in-service hypoxic 
episode.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service or for seizures that 
are manifest within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2005).  For the purposes of 
§§ 1110 and 1131, the Court has adopted the statutory 
definition in 38 U.S.C.A. § 1701(1) to define the term 
"disability" as a disease, injury, or physical or mental 
defect.  See Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993).  
Proof of a direct service connection requires the veteran to 
submit medical evidence of (1) a current disability, (2) an 
injury or disease incurred during service, and (3) a nexus 
between the disability and the disease or injury.  In some 
circumstances, lay testimony can satisfactorily establish the 
second condition.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).  

The medical records contain no evidence that the veteran 
suffered from seizures during service or for many years after 
service.  The VA examiner in September 2004 was unclear as to 
whether the examiner currently suffered from seizures.  In 
fact, the examiner indicated that it was questionable as to 
whether a diagnosis of seizures was warranted.  

The examiner opined that it was less likely than not that a 
seizure disorder was related to service.  The examination 
report cites the veteran's substantial history of drug and 
alcohol abuse as the likely cause of a current seizure 
disorder, if any, and the examiner noted that the reported 
seizures apparently diminished significantly since the 
veteran stopped drinking alcohol.  

The VA examiner's opinion is highly probative to the issue at 
bar and there is simply no competent medical evidence of a 
link between any current seizure disorder and service.  
Competent medical nexus evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 38 
C.F.R. § 3.159(a)(1) (2005).  

Moreover, the veteran has presented no competent medical 
evidence or opinion that would contradict the VA examiner's 
September 2004 conclusion.  While acknowledging the veteran's 
statement that his seizures are related to military service, 
the Board cannot accept the veteran's lay statement as proof 
of a matter requiring medical expertise (either medical 
diagnosis or medical causation).  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Consequently, the veteran's stated belief that his seizures 
are related to military service is lacking in probative 
value.  Therefore, in the absence of probative medical 
evidence to the contrary, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
and entitlement to service connection for seizures is denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for seizures is denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


